This is a petition for habeas corpus wherein the petitioner seeks his release from the Adult Correctional Institutions where he is being held after a justice of the Superior Court had found that the petitioner had violated the terms of a deferred sentence agreement. The respondent concedes that the petitioner was not afforded the type of violation hearing described in and required by O’Neill v. Sharkey, 107 R. I. 524, 268 A.2d 720.
John F. Lallo, John P. Toscano, Jr., for petitioner.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent. 1
The petitioner also alleges that in 1965 his waiving of a grand jury indictment and his subsequent nolo plea were not intelligently and willingly made. These issues can only be resolved by an evidentiary hearing.
The petition for habeas corpus is granted and the cause is . remanded to the Superior Court where the court after considering the evidence adduced shall make appropriate findings and .decide the issues raised herein. .